Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Claim Rejections - 35 USC § 112
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of claim 14 is unclear as it is uncertain whether the recited viscosity is referring to that of the polyisocyanate composition or to some other component or at 25°C of the polyisocyanate composition is 310 mPa·s to 470 mPa·s” is suggested. 
Claim Rejections - 35 USC § 103
Claims 1-3 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwiener (U.S. Pat. No. 5,126,170) in view of Yamauchi (WO2016/035887 A1). As the cited WO document is in a non-English language, the English equivalent, US 2017/0253688 A1 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document.
Regarding Claims 1, 10, 13, and 14, Zwiener teaches coating compositions comprising polyisocyanate component and aspartic acid ester compound of Formula (I) (Abstract) and describes several embodiments where the aspartic acid ester is consistent with the generic formula of the claims (Col. 7, Line 35 to Col. 8, Line 55). For instance, Zwiener teaches ester derived from 1-amino-3,3,5-trimethyl-5-aminomethylcycohexane and maleic acid diethylester (Col. 7, Lines 35-41), equivalent to Formula (I) of claim 1 where X = n-valent organic group, R1=R2= ethyl, and n=3. Zwiener differs from the subject matter claimed in that the particular polyisocyanate composition of the claims is not described.
Yamauchi teaches polyisocyanate compositions for use within coating compositions (Abstract; ¶ 1-12). Yamauchi teaches the polyisocyanate compositions are low viscosity, are excellent in storage stability and humidity stability, and are capable for forming coating films excellent in adhesiveness (¶ 12). It would have been obvious to one of ordinary skill in the art to utilize the polyisocyanate compositions of Yamauchi within the compositions of Zwiener because doing so would give polyisocyanates that are low viscosity, are excellent in storage stability and humidity stability, and are capable for forming coating films excellent in adhesiveness as taught by Yamauchi. 
Yamauchi teaches, relative to the molar amount of isocyanurate groups, the polyisocyanate compositions can comprise 0.0010 to 0.0050 of uretone imine groups (“F” of the present claims), 0.00050 to 0.30 of iminooxadiazinedione groups (“B” of the present claims), 0.010 to 0.50 of uretdione groups (“C” of the claims), and 0.010 to 0.20 of allophonate groups (“D” of the claims) (¶ 16, 37, 49). Yamauchi teaches an embodiment in Example 5 of Table 1 where the molar quantity of (B+C+D) / (A+B+C+D) = (0.0072+0.350+0.070) / (1+0.0072+0.350+0.07) = 0.30, C / (A+B+C+D) = (0.350) / (1+0.0072+0.350+0.070) = 0.25, and D / (A+B+C+D) = (0.070) / (1+0.0072+0.350+0.070) = 0.05 (Table 1; note Yamauchi’s A, B, C, D, and E variables are defined differently at ¶ 166 than what is set forth within the present claims). 
Yamauchi teaches molar ratios for all groups except for “E” (biuret groups). However, it is noted “E” is absent or are present in impurity levels (see “0 to 0.05” of claim 1). In comparing the preparation method of Yamauchi with what is described by the instant specification, it is noted Yamauchi teaches the trimerization of hexamethylene diisocyanate with monoalcohol (e.g. isobutanol) in the presence of ammonium catalyst (¶ 152-153, 159) whereas the specification also trimerizes hexamethylene diisocyanate with monoalcohol (e.g. isobutanol) in the presence of ammonium catalyst and indicates “e” ratios of approximately zero are obtained (see ¶ 172-173 and Table 5 with respect to Examples 1-4 and 1-5). Since Yamauchi describes Yamauchi necessarily exhibit zero or impurity levels of “E” and e molar ratios at or close to zero in the absence of evidence to the contrary. 
With respect to viscosity, the viscosity of Example 5 is 510 mPas (Table 1), which is just outside the claimed range. However, Yamauchi teaches preferred viscosities range from 220-600 mPas (¶ 53), which overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Yamauchi suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Yamauchi. See MPEP 2123.
Regarding Claim 2, Example 5 of Yamauchi exhibits F / (A+B+C+D) = (0.0036) / (1+0.0072+0.350+0.07) = 0.0025 (Table 1; note Yamauchi’s A, B, C, D, and E variables are defined differently at ¶ 166 than what is set forth within the present claims). 
Regarding Claim 3, Example 5 of Yamauchi exhibits B / (A+B+C+D) = (0.0072) / (1+0.0072+0.350+0.07) = 0.005 (Table 1; note Yamauchi’s A, B, C, D, and E variables are defined differently at ¶ 166 than what is set forth within the present claims).
Regarding Claim 9, Zwiener
Regarding Claims 11 and 12, Zwiener teaches coating films and coated articles (Col. 6, Lines 45-68).
Response to Arguments
Applicant's arguments filed 2/8/2022 have been fully considered but they are not persuasive. 
The rejections pertaining to Asahina have been withdrawn in view of Applicant’s amendment. Specifically, Asahina fails to describe polyisocyanate compositions that meet the required molar ratio of c being 0.22 to 0.3 and viscosity values of the claims. 
With respect to Yamauchi, Applicant argues unexpected results, namely enhanced curability, chemical resistance, and pot life. Applicant refers to the data presented within the instant specification, specifically Examples 1-4 and 1-5 compared with (now comparative) Examples 1-3 and 1-6. This is not found persuasive as the claims are not commensurate in scope with the evidence Applicant relies upon in support of the unexpected results allegation. Data is only presented for HDI as diisocyanate monomers, which is insufficient to represent the entire “aliphatic diisocyanates and alicyclic diisocyanates” genus of claim 1. Data is only presented for Desmophen 1420 and Desmophen 1520, which is insufficient to represent the entire aspartic acid ester compound genus claimed. A molar ratio of 1.1 is illustrated, but no particular restriction is present within the claims. There is insufficient evidence that the results Applicant alleges to be unexpected occurs throughout the scope of the claims and one of ordinary skill would be unable to ascertain a trend within the exemplified data to reasonably extend the probative value thereof to encompass the entire scope claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764